Citation Nr: 0736082	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-37 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease, lumbar spine, to include whether 
there is neurologic lumbar spine disability which may be 
separately evaluated.

3.  Entitlement to an initial evaluation in excess of 20 
percent for left (minor) shoulder rotator cuff 
tendinitis/bursitis, status post rotator cuff tear.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right (major) shoulder acromioclavicular 
arthritis.

5.  Entitlement to a total disability rating based on 
individual on employability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had more than 21 years of active service prior to 
his retirement in August 1977.  This appeal comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  By a rating decision 
prepared in July 2003 and issued in August 2003, the RO 
increased the evaluation for degenerative disc disease, 
cervical spine, from 10 percent to 20 percent.  The RO denied 
an evaluation in excess of 10 percent for degenerative disc 
disease, lumbar spine, and denied TDIU.  By a rating decision 
issued in May 2004, the RO granted service connection for 
left shoulder disability and assigned an initial 20 percent 
evaluation, and granted service connection for right shoulder 
disability, assigning a 10 percent evaluation.
 
The claims for increased evaluations for degenerative disc 
disease, cervical spine, and degenerative disc disease, 
lumbar spine, to include a claim for an evaluation in excess 
of 10 percent for right sciatic nerve disability and for an 
evaluation in excess of 10 percent for left sciatic nerve 
disability, from June 3, 2003, and the claim for an increased 
initial evaluation for left shoulder disability, as well as 
the claim for TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, the 
evidence establishes that there are abnormal sciatic 
neurologic findings, including diminished deep tendon 
reflexes in the lower extremities, with lower extremity 
areflexia on one examination, and radiating pain into each 
lower extremity, but without symptoms of moderate incomplete 
paralysis in either lower extremity, prior to June 2, 2003.  

2.  Degenerative joint disease of the right shoulder has been 
confirmed on radiologic examination, but the veteran retains 
90 degrees or more of forward flexion of the right shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for lumbosacral 
spine disability for mild incomplete sciatic nerve paralysis, 
left lower extremity, and for a separate 10 percent 
evaluation for mild incomplete sciatic nerve paralysis, right 
lower extremity, are met through June 2, 2003.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243, 4.124a, Diagnostic Codes 8010, 8520, 8620, 8720 (2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5293, n.2 (as in effect 
from September 23, 2002 through September 25, 2003).  

2.  The criteria for an increased initial evaluation in 
excess of 10 percent for right shoulder degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right shoulder disability is 
productive of disability of greater severity than reflected 
by the assigned initial 10 percent evaluation.  The veteran 
also contends that he is entitled to an evaluation in excess 
of 10 percent for his lumbosacral spine disability

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, as to the claim for an increased initial evaluation for 
right shoulder disability, the veteran is challenging the 
initial evaluation and effective date assigned following the 
grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify, as to the claim for an 
increased initial evaluation for right shoulder disability, 
has been satisfied.

Although no further discussion of the duty to notify is 
required as to the initial evaluation of the right shoulder 
disability, the claim for an increased evaluation for lumbar 
spine disability does not follow an initial grant of service 
connection.  Although the decision below is favorable to the 
veteran, in that a separate, compensable evaluation for a 
neurological lumbar spine disability has been granted, the 
grant is for less than the maximum schedular evaluation, so 
discussion of the VCAA is set forth.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2003 that addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate a claim for an 
increased evaluation and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information of a variety 
of types, such that a reasonable person would have understood 
that he or she should submit evidence in her or his 
possession to the AOJ.  The record demonstrates that the 
veteran did, in fact, understand that he could submit 
evidence in his possession, as he submitted a June 2003 
private clinical record with a June 2003 claim for TDIU.  He 
also stated, in his September 2004 substantive appeal, that 
he planned to submit additional information, although there 
is no evidence of record that he did so.  The duty to notify 
has been met.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As to 
the claim for an increased evaluation for lumbar spine 
disability, the RO afforded the veteran VA examination and 
obtained VA and private clinical records which described the 
sciatic nerve findings for which a separate evaluation has 
been granted in this decision.  As the decision below 
addresses only the sciatic nerve findings provided in the 
evidence of record, and does not address any other aspect of 
the claim for an increased evaluation for lumbosacral 
disability, the Board finds that the duty to assist has been 
met during the evaluation period prior to June 3, 2003.

Claims for increased initial evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10. 

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

1.  Claim for an increased evaluation for lumbar spine 
disability 

Effective September 23, 2002, before the veteran submitted 
the December 2002 claim at issue in this appeal, the schedule 
for rating spine disabilities was changed to provide for the 
evaluation of intervertebral disc syndrome either on chronic 
neuralgic and orthopedic manifestations, or on the total 
annual duration of incapacitating episodes, whichever would 
result in a higher evaluation.  Note 2 under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293, as revised in September 
2002, provided that orthopedic disabilities are evaluated 
under the most appropriate orthopedic diagnostic code or 
codes and neurological disabilities are separately evaluated 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  

In this case, the May 2003 VA examination report notes that 
the veteran had constant pain radiating down both legs, worse 
on the left, with intermittent exacerbations.  He denied 
bowel or bladder dysfunction.  He had used various types of 
pain medications, including Tylenol with codeine.  Deep 
tendon reflexes were 1+ at the Achilles tendon and 2+ at the 
knees.  The examiner noted that magnetic resonance imaging 
(MRI) examination conducted in April 2003 disclose multilevel 
degenerative disc disease with L4-L5 disc dehydration and 
mild height loss with neural foraminal disc protrusion.  It 
appeared that the narrowing compromised the L5 nerve root, 
and the L4 dorsal root.  There were L2-L3 and L3-L4 small 
disc protrusions into the neural foramina.  The examiner 
concluded that the veteran had severe degenerative disc 
disease of the lumbar spine with intermittent radicular pain.  

Private clinical records in April 2003 reflect that the 
veteran reported a burning, dysesthestic pain down the backs 
of both legs.  A June 2003 private treatment note discloses 
that the veteran complained of exacerbation of left lumbar 
radicular pain.  The veteran indicated pain down the left leg 
all the way to the calf, affecting his ability to walk, 
causing clumsiness and weakness.  He had decreased sensation 
at the level of the calf bilaterally.  Strength was 5/5.  He 
was areflexic (no deep tendon reflexes) on the left side.  
The provider recommended lumbar epidural injection, if the 
lumbar pain increased.  No private records related to 
treatment of the cervical or lumbar spine are of record, 
although VA and private records related to treatment of other 
disorders, including diabetes mellitus, and other service-
connected disabilities, including arthritis of the shoulders, 
are of record.  

With respect to neurological manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

In this case, the evidence establishes that, prior to June 2, 
2003, the veteran primarily had pain and decreased sensation 
at the back of each leg.  However, at the June 2, 2003 
private examination, the veteran's deep tendon reflexes were 
absent in the left lower extremity.  The provider noted that 
further increase in symptoms might warrant use of a new 
treatment modality, epidural steroid injection.  However, 
through June 2, 2003, the veteran's symptoms of pain and 
decreased sensation were primarily subjective.  Although 
reflexes were diminished, at 1+ to 2+ in the lower 
extremities, as noted in clinical records form December 2002 
to May 2003, reflexes were absent on only one examination, 
June 2, 2003.  

Thus, the evidence through June 2, 2003 warrants a 10 percent 
evaluation for neurological symptoms, sciatic nerve, but no 
higher evaluation for either lower extremity, as the veteran 
remained able to ambulate independently, without loss of 
strength, foot drop, or other specific objective findings.  
From June 3, 2003, the Board is unable to evaluate the 
veteran's sciatic symptoms, or any other neurological 
deficit, as the clinical evidence is not associated with the 
claims file.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for either right or left lower extremity 
sciatic nerve impairment.  As the evidence is not in 
equipoise to warrant a higher evaluation for either lower 
extremity, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim for an 
increased evaluation in excess of 10 percent for lumbar 
disability is granted to the extent that a separate, 
compensable, 10 percent evaluation is warranted for mild, 
incomplete sciatic nerve neurological manifestations, right 
lower extremity and a separate, compensable, 10 percent 
evaluation is warranted for mild, incomplete sciatic nerve 
paralysis, left lower extremity, through June 2, 2003.  The 
evaluation from June 3, 2003 is addressed in the Remand 
appended to this decision.  

2.  Claim for an increased initial evaluation for right 
shoulder arthritis

Full range of flexion of the shoulder is from 0 to 180 
degrees.  38 C.F.R. § 4.71a, Plate I.  Full range of 
abduction is from 0 to 180 degrees; full range of external 
rotation is to 90 degrees and full range of internal rotation 
is to 90 degrees.  Id.  

The veteran is right-handed, so his right shoulder is his 
major (dominant) shoulder.  Under Diagnostic Code 5201, a 20 
percent evaluation is warranted for limitation of motion of 
the major arm when motion is possible to the shoulder level.  
A 30 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to midway between 
the side and shoulder level, and a 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.  

January 2003 private clinical records disclosed forward 
flexion of the right shoulder to 155 degrees and a mechanical 
catching with movement of the shoulder.  Radiologic 
examination disclosed moderate arthritis.  

March 2003 private clinical reports reflect that the veteran 
sought evaluation for bilateral arm pain.  The examiner noted 
that there was a mechanical catching that could be elicited 
with the arm internally rotated and externally rotated with 
the arm abducted, but the examiner did not describe the 
veteran's actual range of motion.  The private providers who 
treated the veteran in February 2003 and April 2003 noted the 
symmetrical nature of the pain in the shoulders and arms 
bilaterally, and suspected that at least some of the 
veteran's arm and shoulder pain resulted from cervical spine 
disease.  

In April 2003, the veteran complained of difficulty with yard 
work and with reaching.  May 2003 VA examination disclosed 
5/5 grip strength in the right upper extremity.  

December 2003 VA clinical records reflect that the veteran 
complained of right shoulder pain as well as left shoulder 
pain.  February 2004 VA outpatient treatment notes describe 
range of right shoulder abduction to 90 degrees, forward 
flexion to 90 degrees, internal rotation to 30 degrees, and 
external rotation to 40 degrees.  The provider assigned 
diagnosis of degenerative joint disease, both shoulders, and 
rotator cuff tear, left shoulder.  

On VA examination conducted in March 2004, the examiner 
described right shoulder range of motion as including forward 
flexion to 160 degrees, abduction to 120 degrees, with full 
(normal) range of internal and external rotation.  The 
examiner stated that the veteran had pain only at the high 
arch of motion.  There was no instability of the right 
shoulder.  There was mild tenderness on palpation.  
Radiologic examination demonstrated arthrosis and spurring of 
the acromioclavicular joint and mild degenerative changes of 
the glenohumeral joint.  Although the examiner provided a 
diagnosis of bilateral rotator cuff tendonitis and bursitis, 
the symptoms of findings described only pain on palpation and 
arthritis on radiologic examination.  

There are no other evaluations of the right shoulder which 
report the range of motion.  Since the three examiners 
described right arm range of flexion as 90 degrees, 155 
degrees, and most recently 160 degrees, the Board finds that 
the veteran's range of motion of the right shoulder is not 
limited on average to shoulder height (90 degrees), so as to 
warrant a 20 percent evaluation based on limitation of 
flexion.  DC 5201.  The veteran had no complaints or findings 
of instability or dislocations, so as to warrant a 
compensable evaluation under DC 5202 or DC 5203.  

When evaluation is based on limitation of motion, there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  With consideration of pain, 
the veteran's right shoulder movement was still primarily and 
most recently in excess of 90 degrees of forward flexion.  
Although the veteran had pain of the right shoulder on 
palpation and movement, such pain is encompassed within the 
criteria for the 10 percent evaluation under DC 5003.  

Therefore, consideration of both DC 5201 and DC 5003 does not 
result in an initial evaluation in excess of 10 percent for 
right shoulder disability, since there is no compensable 
limitation of forward flexion, and the veteran retains range 
of motion in the other planes.  The clinical evidence 
indicates that the veteran's pain due to the service-
connected right shoulder disability is primarily at the 
endpoint of range of motion.  Other pain on use of the right 
arm is, at least in part, due to a cervical spine disability 
for which service connection is in effect and which is 
separately evaluated.  

The veteran's right arm muscle strength is not decreased on 
objective examination, and there is no muscle atrophy or 
other indicator of pain beyond the severity noted by 
examiners on objective examination.  Functional limitations 
due to pain must be accounted for in a disability evaluation.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
the examiners did not describe range of motion of the right 
shoulder on repetitive use, apparently, at least in part, 
because of the veteran's cervical spine disability, which 
caused arm and shoulder pain.  The veteran reported that 
right shoulder pain limited yard work, a report which 
supports a finding that the veteran's limitation of 
repetitive use is encompassed within the 10 percent 
evaluation assigned under DC 5003.  With consideration of the 
factors the Court set forth in DeLuca, the evidence does not 
warrant a finding that the veteran meets or approximates the 
criteria for a 20 percent evaluation.  

The preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for right shoulder 
disability.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

A compensable, 10 percent evaluation for mild incomplete 
sciatic nerve paralysis, right lower extremity, prior to June 
3, 2003, is granted, subject to law and regulations governing 
an award of monetary compensation; the appeal is granted to 
this extent only.  

A compensable, 10 percent evaluation for mild incomplete 
sciatic nerve paralysis, left lower extremity, prior to June 
3, 2003, is granted, subject to law and regulations governing 
an award of monetary compensation; the appeal is granted to 
this extent only.  

The appeal for an initial evaluation in excess of 10 percent 
for right shoulder arthritis is denied.  


REMAND

The evidence of record, including the report of March 2004 VA 
examination, reflects that the veteran is scheduled for 
surgical treatment of the left shoulder in May 2004.  Review 
for assignment of an initial evaluation requires that these 
records be obtained, since "staged" ratings, that is, 
initial evaluation comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection, must be considered.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Evidence associated with May 
2004 surgical treatment of the right shoulder and post-
surgical medical evaluation is not associated with the claims 
file.

The veteran submitted his claims for increased evaluations 
for his service-connected lumbar and cervical spine 
disabilities in December 2002.  In August 2002, notice of 
revision of the criteria for evaluating intervertebral disc 
disease under 38 C.F.R. § 4.71a, Diagnostic Code 5293 was 
published, and the revised criteria became effective in 
September 2002.  In 2003, DC 5293 was renumbered as DC 5243, 
but the criteria were unchanged.  The Board notes that DCs 
5285 to 5292, 5294, and 5295 were renumbered as well, but, in 
addition, criteria specified for evaluation of spinal 
disability under those diagnostic codes were revised.  The RO 
advised the veteran of the criteria applicable prior to 
September 2002 under DC 5293, although those criteria were 
not applicable to his December 2002 claim.  The veteran 
should be advised that, as to the claim for an increased 
evaluation for lumbar degenerative disc disability, only the 
provisions of DC 5293 as in effect after September 2002 are 
applicable to his claim.

The claims file makes it clear that the veteran continued to 
seek private treatment for his cervical and lumbar 
disabilities after the RO afforded the veteran VA examination 
in May 2003.  A June 2, 2003 private outpatient treatment 
note reflects a recommendation that the veteran undergo 
lumbar or cervical epidural injection treatment if there is 
any increase in lumbar or cervical pain.  However, no private 
records from June 3, 2003 to the present are of record.  
Further development of the appropriate rating from June 3, 
2003 to the present is required.

The veteran contended, in his September 2004 substantive 
appeal, that his disabilities have increased in severity.  
Further factual development of the claims for increased 
lumbar, cervical, and left shoulder evaluations is required, 
to include discussion of whether there are neurological 
findings due to cervical spine disability which may be 
evaluated separately form disability based on limitation of 
range of motion, and whether there are neurological findings 
due to lumbar spine disability which may be separately 
evaluated, other than left sciatic nerve and right sciatic 
nerve disability which have been separately evaluated for the 
period prior to June 3, 2004.  Evidence of the severity of 
sciatic nerve symptomatology from June 3, 2003, should also 
be developed.

In his August 2003 disagreement with the denial of TDIU, the 
veteran noted that no examination or a medical opinion as to 
the effect of his service-connected disabilities on his 
ability to obtain or perform employment had been obtained.  
The Board agrees that further development is required to 
address this claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with an accurate, 
complete list of the criteria for 
evaluating cervical and lumbar disability, 
including intervertebral disc disease, 
under all diagnostic codes applicable from 
December 2002 to the present, including DC 
5293, as revised from September 2002, and 
as renumbered in 2003, and DCs 5285-5292 
and 5294 and 5295 as in effect prior to 
September 2003, and as revised and 
renumbered effective in September 2003.  
Please specifically advise the veteran 
that DC 5293 was revised, effective 
September 23, 2002, although it was not 
renumbered as DC 5243 until September 
2003, and that the criteria in effect 
prior to September 23, 2002 are not 
applicable to his claim, because it was 
submitted in December 2002.

The notice to the veteran should again 
include an explanation as to the 
information or evidence needed to 
establish a disability rating, including a 
description of staged initial ratings, and 
an explanation as to the information or 
evidence needed to determine an effective 
date for a grant of an increased 
evaluation.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Afford the veteran an opportunity to 
submit alternative types of evidence as to 
the severity of cervical, lumbar, sciatic, 
or left shoulder pain, or impairment of 
the ability to obtain or retain 
employment, as related to a service-
connected disability,  including 
statements from individuals who may have 
observed relevant symptoms since the 
veteran submitted the December 2002 
(cervical and lumbar) and October 2003 
(left shoulder) claims, or other evidence 
in his possession, to include records of 
purchase or documentation of use of 
assistive devices, records of use of a 
TENS unit, pharmacy records, and the like.  

3.  Obtain the list of all VA clinical 
records from December 2002 to the present, 
and obtain any clinical records during 
that period which might be relevant to the 
severity of cervical, lumbar, sciatic, or 
left shoulder disability, or which might 
shed light on the effect of any service-
connected disability on the veteran's 
industrial capacity.

4.  Ask the veteran to identify any 
private clinical provider by whom 
treatment has been rendered since June 2, 
2003, or to identify any facility at which 
treatment has been rendered, for cervical, 
lumbar, sciatic, or left shoulder 
disability, or treatment which might shed 
light on the effect of any service-
connected disability on the veteran's 
industrial capacity, such as treatment 
records related to the veteran's service-
connected hearing loss.  

5.  The veteran should be afforded VA 
examination(s) as necessary to describe 
the current severity of his service-
connected cervical, lumbar, sciatic, and 
left shoulder disabilities, to include 
examination which elicits and reports both 
orthopedic and neurological signs or 
symptoms of each disability.  Each 
disability should be described in detail.  
In particular, as to cervical, lumbar, and 
left shoulder disability, the examiner 
should describe range of motion, the point 
during range of motion at which pain 
begins, and the effect of repatriate 
motion, such as joint motion against 
varying resistance.  The extent of any 
incoordination, weakened movement, or 
excess fatigability on use should be 
described.  The physician should identify 
any objective evidence of pain or 
functional loss due to pain.  Any specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The examiner(s) should also express 
an opinion concerning whether there would 
be additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, each examiner should 
so state.

The appropriate examiner is further 
requested to identify any neurological 
symptoms or abnormal objective 
neurological findings, to include loss of 
sensation, loss of motor function, 
radiculopathy and bladder or bowel 
impairment secondary to degenerative disc 
disease of the spine.  If neurological 
abnormality such as partial paralysis is 
present in an extremity, the examiner 
should classify it as mild, moderate or 
severe.  Results of treatment of the 
disability should be described in detail.

The appropriate examiner(s) should 
describe the severity of sciatic nerve 
disability since June 3, 2003.  

The examiner(s) should state whether the 
severity of left shoulder disability 
exceeded the severity of current left 
shoulder disability during any factually 
ascertainable period since October 2003.  
The examiner should consider, in 
particular, whether there was increased 
severity prior to or following a surgical 
procedure planned for the left shoulder in 
about May 2004, as compared to the current 
disability.  If so, the examiner(s) should 
state the dates of onset and termination 
of the period(s) of increased left 
shoulder disability.  

6.  After the above development is 
completed, the record should be reviewed 
to determine whether a contemporaneous 
picture of industrial impairment due to 
each service-connected disability is 
provided in the record.  If the extent or 
severity of industrial impairment due to 
any service-connected disability is not 
provided in the record, VA examination to 
obtain a description or opinion as to the 
types of industrial tasks the veteran 
could undertake, given the service-
connected disability being evaluated, and 
what types of employment duties the 
particular service-connected disability 
would impair.  

7.  If a Social and Industrial Survey is 
required in order to determine the 
veteran's educational background and/or 
work experience, such survey should be 
conducted.  

8.  After ensuring that all of the 
requested development has been completed, 
and after any additional development 
required, the issues on appeal, including 
the claim for TDIU, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


